Title: To George Washington from Guy Carleton, 11 December 1782
From: Carleton, Guy
To: Washington, George


                        
                            Sir,
                            New York December 11th 1782
                        
                        I have received Your Excellency’s letter of the 20th November and transmit herewith the Report of the Deputy
                            Judge Advocate here, in consequence of the orders I had given him to make further Inquisition concerning the unfortunate
                            death of Huddy, and to collect evidence for the prosecution of such other persons as should appear to have been criminal
                            in that Transaction. But such, Sir, has been the Circumstances of that event, that nothing, as appears by this report,
                            could, in the way of prosecution, be further effectually done, and I have been obliged to content myself with manifesting
                            my full desire and Intention of taking every measure and precaution which might prevent the commission or provocation of
                            acts, on both sides so disgraceful to humanity, and in consequence of these precautions, not only the custody of prisoners
                            has been taken from the Board of Directors, but the Efficiency of the Board itself is no more.
                        I do not wish, Sir, to use the language of Recrimination in any other view than for prevention, but many
                            proofs are before You of acts which have perplexed the course and principles of Justice, and I could wish, Sir, from the
                            best motives, that they may be mutually forgotten, and that no directions be further given your Excellency or
                            recommendations made to the civil powers in the different provinces, by which asperities may be renewed in bosoms, which
                            ought, in my judgment at least, to cherish milder thoughts.
                        The liberation of Captain Asgill was I trust sounded on the equal principles of justice and humanity, and I
                            could wish, Sir, that Captain Schaack was also released, not only to close a question of such Intricacy that justice
                            cannot act upon it on either side without losing its quality, but as there are also circumstances of ill health and
                            infirmities, I presume, not unknown to your Excellency, attending that Gentleman, which may render his confinement to
                            both sides perhaps, equally unpleasant and unbecoming. I am, Sir, Your Excellency’s Most obedient and most humble Servant
                        
                            Guy Carleton

                        
                     Enclosure
                                                
                            
                                Sir
                                Judge Advocate’s Office New York Novr the 30th 1782
                            
                            In answer to your Letter of the 27th Instant, containing a requisition, similar to one, I had sometime
                                before, received from the Adjutant General, I have the honor to acquaint You for the information of His Excellency the
                                Commander in Chief, that I have used every endeavour to discover, according to the tenor of the Adjutant General’s
                                Letter, Whether sufficient Evidence could be brought against any other persons, concerned in the
                                    execution of Captain Huddy; and that of Yours, Whether further inquisition into the death of Huddy could be
                                made; and I have now to report, my not having been able to gather any further information relative to this
                                transaction, that could give me hopes of prosecuting any other person with effect. I have the honor to be Sir, Your
                                fMost Obedient humble servt
                            
                                Step. P. Adye
                                D. Judge Advocate

                            
                        
                        
                    